DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the second electrical wire bundle".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 – 6, 8, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lussier US 2014/0290049 (hereinafter Lussier) in view of Yang et al. CN 201813047 (hereinafter Yang).

Regarding claim 1, Lussier teaches: a method performed by a computer system for forming a three-way connection point adapter for an electrical jack connector mounted at an electrical control unit (ECU) arrangement (Fig. 10B, 10C [0129] - -mating cables for ATE), wherein the adapter is provided for allowing electrical connection to a breakout box comprising:
- receiving, at the computer system, information relating to the electrical jack connector, wherein the electrical jack connector has a first gender ([0063]-[0064] - -identify connector models on the subject under test and mating connector);
- analyzing, by the computer system, the received information for determining connector features of the electrical jack connector ([0043],[0094]-[0100] - -connector features);
- generating, by the computer system, a three dimensional (3D) model of the adapter based on a result of the analysis of the electrical jack connector, wherein the generating the 3D model comprises forming a plurality of contact cavities with the 3D model and the adapter is arranged as a corresponding electrical plug connector having the first gender ([0043] - - connector layout, drilling positions & etc are a 3D model of the connector); and
- forming, by the computer system and based on the 3D model, the adapter using a 3D printer ([0071] - - manufacture connector using a 3D printer),
- providing a plurality of electrical contacts adapted to be inserted in the plurality of contact cavities ([0072] - -assembling contacts with the connector shells);
- connecting a plurality of electrical wires to the plurality of electrical contacts ([0076] - - build the mating assembly including wires and connectors); 

But Lussier does not explicitly teach: 
a three-way connection point adapter for an electrical jack connector mounted at an electrical control unit (ECU) arrangement comprised with a vehicle
- connecting the plurality of electrical wires to both of:
- an electrical plug connector having a second gender, the electrical plug connector adapted to be connected to the electrical jack connector mounted at the ECU arrangement, and the second gender being different from the first gender, and 
- the breakout box.

However, Yang teaches:
a three-way connection point adapter for an electrical jack connector mounted at an electrical control unit (ECU) arrangement comprised with a vehicle (Fig. 1, Abstract - - adaptor for automobile CAN bus, it has 3 ways)
- connecting the plurality of electrical wires to both of:
- an electrical plug connector having a second gender, the electrical plug connector adapted to be connected to the electrical jack connector mounted at the ECU arrangement, and the second gender being different from the first gender (Fig. 1, Abstract - - OBD plug and OBD socket), and 
- the breakout box (Fig. 1, [0015] - - harness #5 connecting to a peripheral detection intelligence device #6, #6 is a breakout box).

Lussier and Yang are analogous art because they are from the same field of endeavor.  They all relate to building cables.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Lussier, and incorporating a three way adapter for vehicle, as taught by Yang.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve convenience of vehicle diagnosing, as suggested by Yang (Abstract).

Claim 13 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Claim 15 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 4, the combination of Lussier and Yang teaches all the limitations of the base claims as outlined above. 

Yang further teaches: the first gender is female gender (Fig. 1, Abstract - - OBD plug and OBD socket).
Lussier and Yang are combinable for the same rationale as set forth.

Regarding claim 5, the combination of Lussier and Yang teaches all the limitations of the base claims as outlined above. 

Yang further teaches: the first gender is male gender (Fig. 1, Abstract - - OBD plug and OBD socket).
Lussier and Yang are combinable for the same rationale as set forth.

Regarding claim 6, the combination of Lussier and Yang teaches all the limitations of the base claims as outlined above. 

Yang further teaches: at least one of pin- out and mating dimensions of the electrical jack connector mounted at the ECU arrangement (Fig. 1, [0013],[0014] - - OBD plug matches the vehicle OBD plug).
Lussier and Yang are combinable for the same rationale as set forth.

Regarding claim 8, the combination of Lussier and Yang teaches all the limitations of the base claims as outlined above. 

Yang further teaches: the plurality of electrical contacts inserted in the plurality of contact cavities of the adapter are arranged to be connected to a first electrical wire bundle for the electrical plug connector having the second gender and a second electrical wire bundle for the breakout box (Fig. 1, [0013],[0014], [0015] - - harness 3 connecting OBD plug 1 and OBD socket 2; OBD socket 2 having 2nd gender; harness 3 is a 1st wire bundle; harness 5 connecting to a peripheral detection intelligence device 6, peripheral detection intelligence device 6 is a breakout box; harness 5 is a 2nd wire bundle).
Lussier and Yang are combinable for the same rationale as set forth.

Regarding claim 9, the combination of Lussier and Yang teaches all the limitations of the base claims as outlined above. 

Yang further teaches: each of the plurality of electrical contacts is connected to a single electrical wire of the first electrical wire bundle and a single wire of the second electrical wire bundle (Fig. 1, [0013],[0014], [0015] - - harness 3 connecting OBD plug 1 and OBD socket 2; harness 3 is a 1st wire bundle; harness 5 is a 2nd wire bundle; the 16 data lines matches each other).
Lussier and Yang are combinable for the same rationale as set forth.

Claims 10 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lussier US 2014/0290049 (hereinafter Lussier) in view of Yang CN 201813047 (hereinafter Yang) and further in view of Boyer US 2014/0039662 (hereinafter Boyer).

Regarding claim 10, the combination of Lussier and Yang teaches all the limitations of the base claims as outlined above. 

But the combination of Lussier and Yang does not explicitly teach: acquiring, using a camera, an image or a video of the electrical jack connector mounted at the ECU arrangement.

However, Boyer teaches: acquiring, using a camera, an image or a video of the electrical jack connector mounted at the ECU arrangement ([0048] - - capturing 3D image of the object using cameras).

Lussier, Yang and Boyer are analogous art because they are from the same field of endeavor.  They all relate to building cables and connectors.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Lussier and Yang, and incorporating acquiring connector image using a camera, as taught by Boyer.  

One of ordinary skill in the art would have been motivated to do this modification in order to build a connector using 3D printing, as suggested by Lussier ([0071]).

Regarding claim 11, the combination of Lussier, Yang and Boyer teaches all the limitations of the base claims as outlined above. 

Boyer further teaches: performing image analysis of the image or video of the electrical jack connector mounted at the ECU arrangement for determining the connector features ([0049],[0050] - - using three dimensional modeling software to generate model of a second object; the second object has a mating surface for mechanically coupling to the scanned object).
Lussier, Yang and Boyer are combinable for the same rationale as set forth.

Regarding claim 12, the combination of Lussier and Yang teaches all the limitations of the base claims as outlined above. 

But the combination of Lussier and Yang does not explicitly teach: the adapter is formed in a plastic material.

However, Boyer teaches: the adapter is formed in a plastic material ([0014] - - plastic material).

Lussier, Yang and Boyer are analogous art because they are from the same field of endeavor.  They all relate to building cables and connectors.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Lussier and Yang, and incorporating using plastic material, as taught by Boyer.  

One of ordinary skill in the art would have been motivated to do this modification in order to build a connector using 3D printing, as suggested by Lussier ([0071]).

Regarding claim 14, the combination of Lussier and Yang teaches all the limitations of the base claims as outlined above. 

But the combination of Lussier and Yang does not explicitly teach: a camera connected to the processing unit, wherein the computer system is further adapted to:
- acquire, using the camera, an image or a video of the electrical jack connector mounted at the ECU arrangement, and
- perform, using the processing unit, image analysis of the image or video of the electrical jack connector mounted at the ECU arrangement for determining the connector features..

However, Boyer teaches: a camera connected to the processing unit (Fig. 2), wherein the computer system is further adapted to:
- acquire, using the camera, an image or a video of the electrical jack connector mounted at the ECU arrangement ([0048] - - capturing 3D image of the object using cameras), and
- perform, using the processing unit, image analysis of the image or video of the electrical jack connector mounted at the ECU arrangement for determining the connector features([0049],[0050] - - using three dimensional modeling software to generate model of a second object; the second object has a mating surface for mechanically coupling to the scanned object).

Lussier, Yang and Boyer are analogous art because they are from the same field of endeavor.  They all relate to building cables and connectors.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Lussier and Yang, and incorporating scanning an object and generating a model of mating object, as taught by Boyer.  

One of ordinary skill in the art would have been motivated to do this modification in order to build a connector using 3D printing, as suggested by Lussier ([0071]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116